Citation Nr: 0005280	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  96-22 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with spondylolysis.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel

INTRODUCTION

The veteran had active service from January 1980 to January 
1983.

This matter arises before the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
increased the evaluation for the veteran's lumbosacral 
disability from 10 percent to 20 percent, effective from 
August 15, 1995.

This matter was before the Board in August 1998, at which 
time the Board remanded the current issue for further 
development.  The Board is satisfied that the Remand 
requirements have been met and that no further development is 
necessary for the disposition of this case.


FINDING OF FACT

The veteran's lumbosacral strain with spondylolysis is 
manifested by chronic pain and muscle spasms.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 20 
percent for lumbosacral strain with spondylolysis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
4.71, Diagnostic Code 5295 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for lumbosacral strain with spondylolysis in a 
rating decision dated in April 1983 and assigned a 10 percent 
evaluation effective from January 30, 1983.  Before the RO at 
that time were the veteran's service medical records that 
disclosed evidence of paraspinal muscle spasm.  Also 
considered were results from VA examination conducted in 
March 1983 that included low back pain on extremes of motion 
and unilateral spondylolysis.

VA outpatient records dated in June 1988 reveal ongoing 
complaints and treatment for chronic low back pain.  VA 
records dated from March to April 1992 disclose continuing 
complaints and related treatment.  From January to February 
1994, and again in June 1994, the veteran was hospitalized 
for treatment related primarily to mental disability.  Noted 
in VA outpatient record dated in November 1994 is that the 
veteran used a lumbar support.

In pertinent part, VA outpatient records dated from May to 
June 1995 and August to September 1995 reveal complaints of 
increased low back pain and follow-up treatment.  A VA x-ray 
dated in October 1995 revealed subtle L5 left spondylolysis 
without other significant abnormalities.

VA examination dated in January 1996 relates to treatment for 
other disorders.  VA outpatient record dated in January 1996 
discloses follow-up treatment for chronic low back pain.

In a rating decision dated in February 1996, the RO increased 
the rating for the veteran's lumbosacral strain from a 
10 percent evaluation to a 20 percent rating, effective from 
August 15, 1995.

VA examination dated in September 1997 discloses normal 
musculature of the back.  Range of motion was 60 degrees on 
forward flexion, 10 degrees on backward extension, 30 degrees 
on left and right lateral flexion, and rotation to the left 
and right was 35 degrees.  Objective findings also included 
muscle spasm at extremes of motion.  Reflexes other than 
right ankle jerk were present, straight leg raising was 
negative, and motor strength was normal.  The examiner 
rendered a diagnosis of mild lumbar muscle weakness without 
atrophy.

VA outpatient treatment records reflect that in March 1998 
the veteran was seen for complaint of lower back and wrist 
pain.  It was noted that he was wearing back support.  The 
assessment was status post multiple fractures after jump from 
3 1/2 stories; chronic pain.  In April 1999, the veteran 
complained of back pain with spasm down to the legs.  He 
described a "needles" sensation in his right leg.  The 
assessment was chronic back pain.  

Analysis

The issue before the Board in this case involves whether the 
veteran is entitled to an evaluation in excess of 20 percent 
for his lumbosacral strain with spondylolysis.  In light of 
the veteran's assertions of increased pain and symptomatology 
associated with his lower back disorder, the veteran has 
established a well grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Although the regulations require 
a review of past medical history of a service-connected 
disability, they do not give past medical reports precedence 
over current examinations.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are determined, as far as practicable, 
upon the average impairment of earning capacity attributable 
to specific injuries or combination of injuries coincident 
with military service.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(1999).  Each disability must be viewed in relation to its 
history with an emphasis placed on the limitation of activity 
imposed by that disability.  38 C.F.R. § 4.1.  The degrees of 
disability contemplated in the evaluative rating process are 
considered adequate to compensate for loss of working time 
due to exacerbation or illnesses proportionate to the 
severity of the several grades of disability.  38 C.F.R. 
§ 4.1.  

Under 38 C.F.R. § 4.10 (1999), in cases of functional 
impairment, evaluations are to be based upon the lack of 
usefulness, and medical examiners must furnish a full 
description of the effects of the disability upon the 
veteran's ordinary activity; this requirement is in addition 
to the etiological, anatomical, pathological, and prognostic 
data required for ordinary medical classification.

In cases involving musculoskeletal disability, the elements 
to be considered include the ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. 
§ 4.40.  The examinations upon which the ratings are based 
must adequately describe the anatomical damage and functional 
loss with respect to these elements.  Id.  The functional 
loss may be due to pathology such as absence of bone or 
muscle, deformity, or pain, supported by adequate 
pathological studies.  Id.  Weakness of the affected area is 
also for consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, or instability, are also to be 
considered.  Id.  

Lumbosacral strain is rated under Diagnostic Code 5295.  
38 C.F.R. 4.71, Diagnostic Code 5292 (1999).  This diagnostic 
code provides for a 20 percent evaluation where the veteran 
experiences muscle spasm on extreme forward bending and loss 
of lateral spine motion unilaterally in a standing position.  
To warrant the maximum rating of 40 percent under this 
diagnostic code, the veteran must show severe strain, with 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, with marked limitation of forward bending 
in a standing position; loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.

In this veteran's case, his lumbosacral strain with 
spondylolysis does not merit an evaluation in excess of the 
current 20 percent.  Id.  Overall, the veteran has failed to 
submit competent evidence of impairment to the extent 
necessary for the next higher evaluation under Diagnostic 
Code 5295.  Id.  The evidence most probative in this 
determination is clinical findings from the September 1997 VA 
examination, which disclosed normal musculature of the back 
with some limitations in the veteran's range of motion.  See 
Francisco v. Brown, 7 Vet. App. 55, 58.  Objective findings 
in general are reflective of impairment associated with the 
rating criteria for a 20 percent evaluation under Diagnostic 
Code 5295.  38 C.F.R. § 4.71, Diagnostic Code 5295.  

Specifically, there was evidence of muscle spasm at extremes 
of motion; however, reflexes other than right ankle jerk were 
present, straight leg raising was negative, and motor 
strength was normal.  Clinical findings during that 
examination do not rise to the level of marked limitation, 
osteoarthritic changes, or a narrowing or irregularity of the 
joint spaces so as to merit the next higher evaluation of 
40 percent under the pertinent diagnostic code.  Id.  

Moreover, other potentially applicable diagnostic codes do 
not provide an avenue to increase the evaluation for the 
veteran's lower back disability.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a specific case."  Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  In this regard, Diagnostic Code 5292 related to 
limitation of motion of the lumbar spine is considered in 
determining whether the veteran's lumbosacral strain with 
spondylolysis deserves an increased rating greater than the 
current 20 percent.  38 C.F.R. § 4.71, Diagnostic Code 5292 
(1999).  Under Diagnostic Code 5292 for limitation of motion 
of the lumbar spine, a 10 percent rating is warranted for 
slight limitation; a 20 percent evaluation for moderate 
limitation, and a maximum of 40 percent for a severe 
limitation.  38 C.F.R. 4.71(a), Diagnostic Code 5292 (1999).

Nonetheless, the veteran has not presented competent evidence 
of severe limitation of motion of his lumbar spine so as to 
warrant a 40 percent rating.  Id.  Although clinical findings 
during the 1997 examination are indicative of some limitation 
of motion of the lumbosacral spine, such limitations are not 
so severe in nature so as to warrant an increased rating 
above 20 percent.  The diagnosis overall at that time was 
mild lumbar muscle weakness.  Thus, under Diagnostic Code 
5292, the veteran's lumbosacral strain also does not merit an 
evaluation in excess of the current 20 percent.  Id.   

Furthermore, although the Board has considered the regulatory 
provisions of §§ 4.10, 4.40, and 4.45, the evidence of record 
does not support the presence of weakness, incoordination, 
loss of strength, or such functional loss so as to support an 
increased evaluation above the current 20 percent.  38 C.F.R. 
§§ 4.10, 4.40, 4.45.  In essence, pertinent medical findings 
of record do not demonstrate such impairment of the veteran's 
lower back.

The Board acknowledges that where there is a question as to 
which of two evaluations applies to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower evaluation will be 
assigned.  38 C.F.R. § 4.7 (1999).  In this case, there is no 
question as to the assignment of an evaluation for this 
veteran's lower back disability.  The evidence as a whole, 
and in particular with respect to the objective findings 
noted during the most recent examination in 1997, does not 
substantiate an evaluation in excess of the current 
20 percent.  Thus, the evidence of record preponderates 
against the veteran's claim, and as such, it must be denied.


ORDER

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain with spondylolysis is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

